238 S.W.3d 709 (2007)
STATE of Missouri, Respondent,
v.
William H. BAUGH, Appellant.
No. ED 89378.
Missouri Court of Appeals, Eastern District, Division One.
October 16, 2007.
Motion for Rehearing and/or Transfer Denied November 19, 2007.
Application for Transfer Denied December 18, 2007.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Jefferson City, MO, for respondent.
William H. Baugh, Charleston, MO, pro se.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 19, 2007.

ORDER
PER CURIAM.
Appellant William H. Baugh appeals from the judgment of the Circuit Court of St. Louis County, the Honorable Mark D. Seigel presiding, after it denied his Petition to Re-Open Post-Conviction Proceedings. In 1988, after a jury trial, Baugh was convicted of first degree murder, Section 565.020 RSMo. (1986), and armed criminal action, Section 571.015 RSMo. (1986). The trial court sentenced him to concurrent terms of life imprisonment without parole and thirty years, respectively. He filed both a direct appeal and a post-conviction motion under Missouri Supreme Court Rule 29.15. His motion was denied and that denial affirmed by this Court, see Baugh v. State, 870 S.W.2d 485 (Mo.Ct.App.E.D.1994); and this Court affirmed his conviction. Id. Baugh filed his petition to reopen post-conviction proceedings in 2006, and it is from the denial of this petition that he appeals.
Baugh brings one claim of error, arguing that the motion court clearly erred in denying his motion because he had shown that his attorney abandoned him during his post-conviction proceedings.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion *710 would serve no jurisprudential purpose. The parties have been given a memorandum, for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).
AFFIRMED.